Citation Nr: 1729613	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-10 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 60 percent prior to June 29, 2016, for service-connected hypothyroidism.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from January 1993 to April 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2012, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for March 15, 2017, in Washington, D.C.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on March 1, 2017.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

The Veteran's hypothyroidism is manifested by cold intolerance, cardiovascular involvement, mental disturbance, and sleepiness.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.119, Diagnostic Code 7903 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for an increased rating on June 16, 2008, which was denied by an April 2009 rating decision.  In August 2016, she was granted a 100 percent rating effective June 29, 2016.  The Veteran asserts that she is entitled to a higher rating prior to June 29, 2016.

Prior to June 29, 2016, the Veteran's hypothyroidism was rated as 60 percent under 38 C.F.R. § 4.119, Diagnostic Code 7903.  A 60 percent rating is assigned for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is assigned for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. 

In May 2011, the Veteran was afforded a VA examination.  The examiner noted that her current symptoms were cold intolerance, high blood pressure, depression, sleepiness, and fatigability.

In June 2011, the Veteran reported having high blood pressure and sleepiness.  In February 2012, the Veteran was treated for depression and anxiety.  In April 2012, she reported having cold intolerance and high blood pressure.

In August 2012, the Veteran was afforded a VA examination.  The examiner noted that her current symptoms were cold intolerance, high blood pressure, mood disorders, and sleepiness.

In June 2016, the Veteran was afforded a VA examination.  The examiner noted that her current symptoms were cold intolerance, depression, muscular weakness, and sleepiness.  Based on this examination, the Veteran was granted a 100 percent rating.

Looking at the evidence of record, since she filed her claim for an increased rating, the Veteran's symptoms of hypothyroidism have consistently showed cold intolerance, cardiovascular involvement, mental disturbance, and sleepiness during.  That is, she has demonstrated the symptomatology supportive of a 100 percent rating.  The June 2011, August 2012, and June 2016 VA examiners reported similar symptomology, for which the Veteran was granted a 100 percent rating based on the findings of the June 2016 VA examination.  Although the Veteran has not displayed all of the criteria listed under the 100 percent rating, her hypothyroidism more nearly approximates the criteria required for the 100 percent rating.  See 38 C.F.R. §§ 4.7, 4.21. 

Accordingly, the criteria for a 100 percent rating effective June 16, 2008, for hypothyroidism have been met and the appeal is granted. 

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

A 100 percent rating for hypothyroidism effective June 16, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


